Southard J.
The state of demand is, by the defendants here, who were plaintiffs below, as sureties of Isaac Dilts constable, and is in the following words. “ The plaintiffs demand of the defendant, 45 dollars, 55 cents, for this; to wit, for a judgment March 6, 1816, in favour of Andrew Raub, and execution issued thereon by Gershom Bartow, esq. and put into the hands of Isaac Dilts, constable, June 8, 1816.” It is not easy to imagine in what respect these plaintiffs supposed they had a right to sue. If because they were the sureties of the constable, and they had been obliged to pay this judgment and execution for his default in not executing the writ, they have mistaken their rights. No such action can be maintained by them.
Judgment reversed.